Not for Publication in West's Federal Reporter --
               Citation Limited Pursuant to lst Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2204

                             JEFFREY JORDAN,

                        Plaintiff, Appellant,

                                      v.

                   VERIZON NEW ENGLAND, INC. AND
                      VERIZON SERVICES CORP.,

                        Defendants, Appellees.


         [Hon. Steven J. McAuliffe, U.S. District Judge]

          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF NEW HAMPSHIRE


                                   Before

                      Howard, Circuit Judge,
           Coffin and Campbell, Senior Circuit Judges.



     Penny S. Dean for appellant.
     Arthur G. Telegen with whom Laura Bernardo and Foley Hoag LLP
were on brief for appellees.



                               May 11, 2006
     Per curiam.       After review of the briefs, record, and relevant

case law, we have concluded that the district court properly

dismissed appellants’ claims for the reasons articulated in its

Order of July 5, 2005.        In very brief summary, we note that, as an

employee subject to a collective bargaining agreement (“CBA”),

appellant has no cause of action for wrongful discharge under New

Hampshire law.      See Censullo v. Brenka Video, Inc., 989 F.2d 40, 42

(1st Cir. 1993).       Moreover, any such claim, as well as any related

claim for intentional infliction of emotional distress, would

require review of appellant’s contractual rights under the CBA and

thus would be preempted.        See Flibotte v. Penn. Truck Lines, Inc.,

131 F.3d 21, 26 (1st Cir. 1997).

     Although some state law claims may be brought by employees

covered by collective bargaining agreements, see Lingle v. Norge

Div. of Magic Chef, Inc., 486 U.S. 399, 409 n.8, 413 (1988); Allis-

Chalmers    Corp.     v.   Lueck,   471   U.S.   202,   211-13   (1985),     that

opportunity is of no aid to appellant.              His asserted causes of

action     do   not    implicate     specific,     independent       state    law

protections, such as against retaliation for filing a worker’s

compensation    claim.       See,   e.g.,   Lingle,     486   U.S.   at   406-10.

Although his complaint makes passing reference to defamation and

other possible state law claims, he neither alleged nor argued such

causes of action in the district court; we consequently have no




                                      -2-
occasion to consider whether they would be sufficiently distinct to

avoid preemption.

     Finally, the alleged constitutional violations are, to quote

the district court, “curious claims, given the fact that his former

employer is a private, rather than governmental, entity.”

     Affirmed.




                               -3-